IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                         ASSIGNED ON BRIEFS DECEMBER 6, 2001

                   SEARS, ROEBUCK AND CO. v. WILLIAM RILEY

                       Direct Appeal from the Circuit Court for Shelby County
                       No. CT-000892-01; The Honorable Rita L. Stotts, Judge



                       No. W2001-01981-COA-R3-CV - Filed January 16, 2002


This appeal arises from the filing of a civil warrant by the Appellee against the Appellant in the
General Sessions Court of Shelby County. The Appellee alleged that the Appellant owed on an
account in the amount of $3,345.56. The trial court entered a judgment in favor of the Appellee.
The Appellant appealed the judgment of the general sessions court to the Circuit Court of Shelby
County. The Appellee filed a motion for summary judgment. At the hearing on the motion for
summary judgment, the Appellant stated that he did not oppose the motion for summary judgment.
The trial court entered an order granting summary judgment in favor of the Appellee.

      The Appellant appeals the order of the Circuit Court of Shelby County granting summary
judgment in favor of the Appellee. For the reasons stated herein, we affirm the trial court’s decision.


      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. HIGHERS , J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD , J., joined.

William Riley, Memphis, TN, pro se

Jason O. Young, Jr., Memphis, TN, for Appellee




                                                   OPINION1


       1
           Rule 10 (C ourt of A ppe als). Mem orandum Opinion. –(b) The Co urt, with the concurrence of all judges
                                                                                                    (con tinued...)
                                     I. Facts and Procedural History

        On August 14, 2000, the Appellee, Sears Roebuck & Co (“Sears”), instituted a collection
action against the Appellant, William Riley (“Mr. Riley”), by filing a civil warrant in the General
Sessions Court of Shelby County. Sears entered a verified statement of account, stating that Mr.
Riley owed Sears on an account in the amount of $3,345.56. The hearing on the matter was
scheduled for October 24, 2000. On October 24, 2000, Mr. Riley appeared and requested a trial on
the matter. A trial date was scheduled for January 9, 2001. On January 9, 2001, Mr. Riley appeared
and requested additional time to prepare for the trial. A trial date was scheduled for January 30,
2001. On January 30, 2001, Mr. Riley appeared and stated that he was not prepared to proceed to
trial. Mr. Riley failed to file a sworn denial nor did he present any evidence to dispute the validity
of his indebtedness. The general sessions court entered a judgment for Sears based on the verified
statement of account filed by Sears. Mr. Riley appealed the judgment of the general sessions court
to the Circuit Court of Shelby County.

        On May 29, 2001, Sears filed a motion for summary judgment. Sears alleged that Mr. Riley
had presented no evidence to dispute the validity of his indebtedness nor had he filed anything in the
record to dispute the validity of his indebtedness. On July 13, 2001, the hearing on the motion for
summary judgment was held. Mr. Riley stated at the hearing that he did not oppose the motion for
summary judgment. On August 14, 2001, the trial court entered an order granting summary
judgment in favor of Sears. This appeal followed.

                                            II. Law and Analysis

        The sole issue presented for our review is whether the trial court erred by granting summary
judgment in favor of Sears. The standards governing an appellate court’s review of a trial court’s
grant of summary judgment are well settled in Tennessee. See Carvell v. Bottoms, 900 S.W.2d 23,
26 (Tenn. 1995). Summary judgment is to be rendered by a trial court “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a
matter of law.” TENN. R. CIV . P. 56.04. In ruling on a motion for summary judgment, the trial court
and the appellate court must consider the matter in a light most favorable to the nonmoving party and
must allow all reasonable inferences in the nonmoving party’s favor. See Carvell, 900 S.W.2d at
26; Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993).

       The party seeking summary judgment bears the burden of demonstrating that no genuine
issue of material fact exists. See Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997); Downen v.


        1
           (...continued)
participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. When a case is decided by memorandum opinion it shall be
designated “MEMORANDUM OPINION ,” shall not be published, and sha ll not b e cited or relied on for an y reason in
a subsequent unrelated case.

                                                        -2-
Allstate Ins. Co., 811 S.W.2d 523, 524 (Tenn. 1991). Once the moving party satisfies that burden,
the burden then shifts to the nonmoving party to set forth specific facts establishing that there are
disputed, material facts creating a genuine issue to be resolved by the trier of fact. See Byrd, 847
S.W.2d at 215. In appeals from grants of summary judgment, the appellate court must decide
whether the trial court correctly applied Rule 56. See Hill v. Chattanooga, 533 S.W.2d 311, 312
(Tenn. Ct. App. 1975). The appellate court must make an entirely fresh determination because only
questions of law are presented; no presumption of correctness accompanies the trial court’s decision.
See id.

        In the case at bar, Mr. Riley failed to provide any evidence disputing his indebtedness to
Sears or the validity of the verified statement of account. Mr. Riley even stated at the hearing on the
motion for summary judgment that he did not oppose the motion for summary judgment. Mr. Riley
has raised no issues of law upon which to overturn the motion for summary judgment on appeal.
Accordingly, we affirm the trial court’s grant of summary judgment in favor of Sears.

                                          III. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed. Costs of this appeal are
taxed against the Appellant, William Riley, and his surety, for which execution may issue if
necessary.



                                                       ___________________________________
                                                       ALAN E. HIGHERS, JUDGE




                                                 -3-